                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

 TOMMY WAYNE WILKERSON,                       )
                                              )
              Plaintiff,                      )
                                              )
 v.                                           )      No.:   1:20-CV-275-TAV-CHS
                                              )
 RN ALLEN JENNINGS,                           )
 LPN BRITTANY SMITH-HILL,                     )
 LPN CAROLYN DUNN,                            )
 SGT. FOREST BLACKBURN,                       )
 DR. ELLIS, and                               )
 NURSE JESSICA,                               )
                                              )
              Defendants.                     )


                      MEMORANDUM OPINION AND ORDER

       The Court is in receipt of a pro se prisoner’s complaint for violation of 42 U.S.C.

 § 1983 [Doc. 2], and a motion seeking leave to proceed in forma pauperis [Doc. 1].

 I.    MOTION TO PROCEED IN FORMA PAUPERIS

       It appears from Plaintiff’s motion that he lacks sufficient financial resources to pay

 the filing fee. Accordingly, pursuant to 28 U.S.C. § 1915, this motion [Doc. 1] will be

 GRANTED.

       Because Plaintiff is an inmate in the Coffee County Jail, he will be ASSESSED the

 civil filing fee of $350.00. The custodian of Plaintiff’s inmate trust account will be

 DIRECTED to submit to the Clerk, U.S. District Court, 900 Georgia Avenue,

 Chattanooga, Tennessee 37402, as an initial partial payment, the greater of: (a) twenty

 percent (20%) of the average monthly deposits to Plaintiff’s inmate trust account; or




Case 1:20-cv-00275-TAV-CHS Document 4 Filed 10/21/20 Page 1 of 14 PageID #: 27
 (b) twenty percent (20%) of the average monthly balance in his inmate trust account for

 the six-month period preceding the filing of the complaint. 28 U.S.C. § 1915(b) (1) (A)

 and (B). Thereafter, the custodian of Plaintiff’s inmate trust account shall submit twenty

 percent (20%) of Plaintiff’s preceding monthly income (or income credited to Plaintiff’s

 trust account for the preceding month), but only when such monthly income exceeds ten

 dollars ($10.00), until the full filing fee of three hundred fifty dollars ($350.00) has been

 paid to the Clerk. 28 U.S.C. §§ 1915(b)(2) and 1914(a).

        To ensure compliance with this fee-collection procedure, the Clerk will be

 DIRECTED to mail a copy of this memorandum and order to the custodian of inmate

 accounts at the institution where Plaintiff is now confined, and to the Attorney General for

 the State of Tennessee. This order shall be placed in Plaintiff’s prison file and follow him

 if he is transferred to another correctional institution. The Clerk also will be DIRECTED

 to provide a copy to the Court’s financial deputy.

 II.    SCREENING

        A.     ALLEGATIONS OF COMPLAINT

        Plaintiff, who has had a previous colon surgery, has been a chronic care inmate since

 December 2016 [Doc. 2 p. 7, 16]. On or about June 11, 2020, he underwent a colonoscopy

 performed by a “free world” physician [Id. at 9, 11-16]. The recommendations by that

 physician were that a colonoscopy be performed every five years “or sooner if abdominal

 pain, lower GI bleeding, anemia, weight loss, change in bowel habits or stool caliber, or




                                              2


Case 1:20-cv-00275-TAV-CHS Document 4 Filed 10/21/20 Page 2 of 14 PageID #: 28
 recurrent abdominal pain occur” [Id. at 16]. At all times relevant to the constitutional

 violations alleged below, Plaintiff was incarcerated in the Coffee County Jail.

          During the evening of July 13, 2020, Plaintiff submitted a request for medical

 attention (“sick call request”) due to difficulty having a bowel movement [Id. at 3-4]. A

 nurse placed him on Miralax, which did not alleviate his symptoms [Id. at 4]. Plaintiff

 verbally complained to several nurses about “stomach pains and not being able to hold

 anything down” [Id.]. He submitted another sick call request on July 27, 2020, which

 resulted in no evaluation or treatment [Id.]. Thereafter, he submitted another sick call

 request relating to his stomach issues on August 3, 2020, after which he was evaluated by

 Defendant LPN Brittany Smith-Hill, who stated she would place him under observation

 [Id.].

          Plaintiff was placed in an observation cell on August 4, 2020 [Id.]. On August 6,

 2020, he was summoned to the Jail Administrator’s office and was advised that Defendant

 Sgt. Forrest Blackburn reported witnessing Plaintiff punching himself, sticking his finger

 down his throat, and drinking excessive amounts of water in an attempt to make himself

 vomit [Id. at 4-5]. Plaintiff maintains that there is no truth to the allegations made by Sgt.

 Blackburn [Id. at 5].

          The following day, on August 7, 2020, Defendant Nurse Jessica was passing out

 medications when Plaintiff approached her to ask a question about his stomach issues

 [Id. at 6]. Plaintiff was advised by Defendant Blackburn “that they don’t have time for

 this” [Id.].


                                               3


Case 1:20-cv-00275-TAV-CHS Document 4 Filed 10/21/20 Page 3 of 14 PageID #: 29
        During medication pass on August 9, 2020, Plaintiff was standing outside of his cell

 waiting for his medications when Defendant LPN Carolyn Dunn asked “why is [Plaintiff]

 out of his cell?” [Id. at 5]. Several officers attempted to explain the situation to Defendant

 Dunn, who became increasingly upset and loud [Id.]. Defendant Dunn complained to her

 supervisor, Defendant RN Allen Jennings, that Plaintiff threatened her [Id.]. Plaintiff

 contends that he never threatened Defendant Dunn, and that the other correctional officers

 witnessed the incident [Id.].

        Defendants Jennings and Blackburn approached the Jail Administrator with

 Defendant Dunn’s allegations, and as a result, Plaintiff must either remain in his cell or

 submit to five-point restraints during medication pass [Id. at 6-7].

        On September 1, 2020, blood work was ordered, and on September 8, 2020, Plaintiff

 was summoned to the medical clinic where he spoke with Defendant Dr. Ellis and was

 advised that more blood work was needed due to Plaintiff’s elevated liver enzymes [Id. at

 7]. On September 9, 2020, additional blood was drawn to test Plaintiff for Hepatitis [Id.].

 On September 14, 2020, Plaintiff was removed from his cell by officers and was advised

 that he had tested positive for Hepatitis B [Id. at 7-8]. The next day, on September 15,

 2020, Plaintiff went to the medical clinic and spoke with Dr. Ellis, who confirmed that

 Plaintiff tested positive for Hepatitis B [Id.]. Dr. Ellis “insinuated” that Plaintiff contracted

 Hepatitis B through sexual intercourse or tattooing [Id. at 8]. Plaintiff denies that either is

 the source of the disease, and that he more likely contracted it through his job as a jail

 barber or through unsanitary food distribution practices [Id.].


                                                4


Case 1:20-cv-00275-TAV-CHS Document 4 Filed 10/21/20 Page 4 of 14 PageID #: 30
        Plaintiff was advised that Hepatitis B is treatable, and more blood work was

 obtained on September 16, 2020 [Id.]. No treatment was started, however, and Plaintiff

 filed the instant suit on or about September 17, 2020, seeking damages for the distress

 caused by Defendants’ actions [See id. at 10].

        B.     SCREENING STANDARD

        Under the Prison Litigation Reform Act (“PLRA”), district courts must screen

 prisoner complaints and sua sponte dismiss any claims that are frivolous or malicious, fail

 to state a claim for relief, or are against a defendant who is immune. See, e.g., 28 U.S.C.

 §§ 1915(e)(2)(B) and 1915A; Benson v. O’Brian, 179 F.3d 1014 (6th Cir. 1999). The

 dismissal standard articulated by the Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662

 (2009) and in Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) “governs dismissals for

 failure state a claim under [28 U.S.C. §§ 1915(e)(2)(B) and 1915A] because the relevant

 statutory language tracks the language in Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468,

 470–71 (6th Cir. 2010). Thus, to survive an initial review under the PLRA, a complaint

 “must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

 plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).

        Courts liberally construe pro se pleadings filed in civil rights cases and hold them

 to a less stringent standard than formal pleadings drafted by lawyers. Haines v. Kerner,

 404 U.S. 519, 520 (1972). Allegations that give rise to a mere possibility that a plaintiff

 might later establish undisclosed facts supporting recovery are not well-pled and do not

 state a plausible claim, however. Twombly, 550 U.S. at 555, 570. Further, formulaic and


                                               5


Case 1:20-cv-00275-TAV-CHS Document 4 Filed 10/21/20 Page 5 of 14 PageID #: 31
 conclusory recitations of the elements of a claim which are not supported by specific facts

 are insufficient to state a plausible claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 681

 (2009).

        In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he

 was deprived of a federal right by a person acting under color of state law. Braley v. City

 of Pontiac, 906 F.2d 220, 223 (6th Cir. 1990) (stating that “Section 1983 does not itself

 create any constitutional rights; it creates a right of action for the vindication of

 constitutional guarantees found elsewhere”).

        C.     ANALYSIS

               1.     False Allegations

        Plaintiff has alleged that Defendants Dunn and Blackburn fabricated allegations

 against him that were endorsed by Defendant Jennings, and which resulted in him being

 physically restrained during medication pass, causing him humiliation, physical stress, and

 mental anguish [Doc. 2 p. 5]. He also worries that their hostility toward him might cause

 one or more of these Defendants to give him the wrong medication.

        As a preliminary matter, the Court notes that inmates possess no right to be free

 from charges or convictions of prison disciplinary offenses. Wolff v. McDonnel, 418 U.S.

 539, 564-71 (1974). This is true even if the charge later turns out to be unfounded. Cromer

 v. Dominguez, 103 F. App’x 570, 573 (6th Cir. 2004) (“False accusations of misconduct

 filed against an inmate do not constitute a deprivation of constitutional rights where the

 charges are subsequently adjudicated in a fair hearing.”); Person v. Campbell, No. 98–


                                              6


Case 1:20-cv-00275-TAV-CHS Document 4 Filed 10/21/20 Page 6 of 14 PageID #: 32
 5638, 1999 WL 454819, at *1 (6th Cir. June 21, 1999) (“[T]he filing of false disciplinary

 charges against an inmate does not constitution a constitutional violation redressable under

 § 1983.”). Here, Plaintiff did not even receive a disciplinary charge based on the allegedly

 false fabrications against him; rather, he merely has to remain in his cell or submit to

 restraints in order to receive his medications. Therefore, the Court finds Plaintiff’s

 allegation that Defendants fabricated allegations against him fails to state a due process

 claim.

          Next, the Court finds that Defendants’ allegedly hostile behavior toward him fails

 to state a claim upon which relief may be granted under § 1983, as verbal harassment or

 threats by prison officials toward an inmate do not constitute punishment within the

 meaning of the Eighth Amendment. Ivey v. Wilson, 832 F.2d 950, 955 (6th Cir.1987). Nor

 do allegations of verbal harassment rise to the level of unnecessary and wanton infliction

 of pain proscribed by the Eighth Amendment. Id. Thus, Plaintiff’s allegations that

 Defendants have harassed and humiliated him, although reflective of unprofessional

 conduct, do not rise to a deprivation of constitutional dimensions. See Ivey, 832 F.2d at

 954-55.

          Moreover, to recover damages under the PLRA, it is not enough to establish a

 constitutional violation. A prisoner must also establish a “physical injury,” meaning an

 injury that is more than de minimis.” Pierre v. Padgett, No. 18-12276, 2020 WL 1650656,

 at *4 (11th Cir. Apr. 3, 2020); see also 42 U.S.C. § 1997e(e) (“No Federal civil action may

 be brought by a prisoner confined in a jail, prison, or other correctional facility, for mental

 or emotional injury suffered while in custody without a prior showing of physical
                                               7


Case 1:20-cv-00275-TAV-CHS Document 4 Filed 10/21/20 Page 7 of 14 PageID #: 33
 injury[.]”). Plaintiff has not alleged any physical injury as a result of Defendants’ alleged

 fabricated allegations, and therefore, he cannot recover monetary damages for their

 conduct. Accordingly, this claim will be DISMISSED.

               2.     Excessive Force

        Next, the Court considers whether Defendants have subjected him to excessive force

 by requiring him to submit to five-point restraints if he wishes to remain outside of his cell

 during medication pass. In determining whether a prison official has violated the Eighth

 Amendment’s prohibition against excessive force, courts apply a two-part inquiry:

 (1) “whether force was applied in a good faith effort to maintain and restore discipline or

 maliciously and sadistically for the very purpose of causing harm,” i.e. the subjective

 component; and (2) whether the conduct, in context, is sufficient serious to offend

 “contemporary standards of decency,” i.e., the objective component. Hudson v. McMillan,

 503 U.S. 1, 6, 9 (1992). Even if the Court were to assume that Defendants have maliciously

 fabricated evidence to require that Plaintiff be restrained, the Court objectively finds that

 requiring Plaintiff to either remain in his cell or submit to restraints during a designated

 period does not offend contemporary understandings of decency towards prisoners.

 Moreover, Plaintiff seeks monetary damages for the mental distress caused by Defendants’

 actions, but he has not alleged that he has been in any way physically injured by the

 restraints. Accordingly, Plaintiff’s allegations of excessive force will be DISMISSED.

 See, e.g., 42 U.S.C. § 1997e(e).




                                               8


Case 1:20-cv-00275-TAV-CHS Document 4 Filed 10/21/20 Page 8 of 14 PageID #: 34
               3.      Equal Protection

        Plaintiff also alleges that he is “the only inmate throughout th[e] entire facility” that

 has to be shackled during medication pass [Doc. 2 p. 6-7]. Therefore, the Court will

 consider whether he has stated a constitutional claim for the denial of equal protection.

        The Equal Protection Clause provides that “[n]o State shall ... deny to any person

 within its jurisdiction the equal protection of the laws.” U.S. Const., amend. XIV, § 1. In

 order to state a viable equal protection claim, “a plaintiff must adequately plead that the

 government treated the plaintiff ‘disparately as compared to similarly situated persons and

 that such disparate treatment either burdens a fundamental right, targets a suspect class, or

 has no rational basis.’” Ctr. For Bio-Ethical Reform, Inc. v. Napolitano, 648 F.3d 365, 379

 (6th Cir. 2011) (quoting Club Italia Soccer & Sports Org., Inc. v. Charter Twp. of Shelby,

 Mich., 470 F.3d 286, 299 (6th Cir. 2006)).

        This Court has already determined that requiring a prisoner to remain in his cell or

 submit to restraints does not burden a fundamental right. Moreover, Plaintiff does not

 allege that he is the only black male in the facility, and that he is restrained because of his

 race, but rather, that he is the only inmate in the facility restrained at all. Therefore, he has

 not alleged that Defendants are targeting a suspect class by requiring him to submit to

 restraints. Finally, the Court cannot find that the policy has no rational basis. An allegation

 was made that Plaintiff threatened facility personnel, and requiring Plaintiff to either

 remain in his cell or submit to restraints when those personnel are present does not lack a

 rational basis. Therefore, Plaintiff’s allegations fail to state an equal protection claim. See

                                                9


Case 1:20-cv-00275-TAV-CHS Document 4 Filed 10/21/20 Page 9 of 14 PageID #: 35
 Iqbal, 556 U.S. at 678 (holding conclusory allegations fail to state a constitutional claim).

 Further, Plaintiff seeks monetary damages for the mental distress caused by Defendants’

 actions, but he has not alleged that he has been in any way physically injured by the

 conduct. Accordingly, this claim will be DISMISSED. See, e.g., 42 U.S.C. § 1997e(e).

               4.     Retaliation

        Out of an abundance of caution, the Court will construe Plaintiff’s complaint to

 allege a retaliation claim against Defendants Dunn, Blackburn, and Jennings.

        To establish a retaliation claim, Plaintiff must show that: (1) he “engaged in

 protected conduct; (2) an adverse action was taken against [him] that would deter a person

 of ordinary firmness from continuing to engage in that conduct; and (3) there is a causal

 connection between elements one and two – that is, the adverse action was motivated at

 least in part by the plaintiff’s protected conduct.” Thaddeus-X v. Blatter, 175 F.3d 378,

 394 (6th Cir. 1999). The Court finds that Plaintiff has a protected right to file sick call

 requests. However, Plaintiff has not alleged that he was subjected to discipline or denied

 medical treatment because he had filed sick call requests.

 A Plaintiff’s subjective belief that he has been retaliated against is insufficient to state a

 claim. Johnson v. Rodriguez, 110 F.3d 299, 310 (5th Cir. 1997). Accordingly, the Court

 finds any allegations of Defendants’ retaliatory motives insufficient to state a claim under

 § 1983. See, e.g., Gutierrez v. Lynch, 826 F.2d 1534, 1538-39 (6th Cir. 1987). This claim

 will be DISMISSED.




                                              10


Case 1:20-cv-00275-TAV-CHS Document 4 Filed 10/21/20 Page 10 of 14 PageID #: 36
               5.     Medical Care

        Finally, the Court considers Plaintiff’s claim that he was denied medical care. The

 Eighth Amendment obligates prison authorities to provide medical care to incarcerated

 individuals. Estelle v. Gamble, 429 U.S. 102, 103-04 (1976). It is well settled, however,

 that the Constitution does not guarantee a prisoner “unqualified access to healthcare.”

 Hudson v. McMillian, 503 U.S. 1, 9 (1992).

        Rather, a prisoner claiming the deprivation of adequate medical care must meet both

 an objective and subjective component. Farmer v. Brennan, 511 U.S. 825, 834 (1994).

 That is, Plaintiff must allege that (1) the medical need is sufficiently serious (the objective

 component) by demonstrating that he is incarcerated under conditions posing a substantial

 risk of harm; and (2) the official acted with “deliberate indifference” (the subjective

 component) in that the official was “aware of facts from which the inference could be

 drawn that a substantial risk of serious harm exists, and he must also draw the inference.”

 Id. at 834-837.

        Negligence is insufficient to establish liability; deliberate indifference requires a

 mental state amounting to criminal recklessness. Santiago v. Ringle, 734 F.3d 585, 591

 (6th Cir. 2013) (citing Farmer, 511 U.S. at 834, 839-40). Therefore, to establish an

 official’s liability, a prisoner must show that “the official knows of and disregards an

 excessive risk to inmate health or safety; the official must both be aware of facts from

 which the inference could be drawn that a substantial risk of serious harm exists, and he

 must also draw the inference.” Farmer, 511 U.S. at 837.

                                               11


Case 1:20-cv-00275-TAV-CHS Document 4 Filed 10/21/20 Page 11 of 14 PageID #: 37
        Where medical treatment has been provided, a prisoner’s disagreement with the

 adequacy of care given does not implicate the Constitution. Westlake v. Lucas, 537 F.2d

 857, 860 n. 5 (6th Cir. 1996). This is because “federal courts are generally reluctant to

 second guess medical judgments and to constitutionalize claims which sound in state tort

 law.’” Id. (quoting Westlake v. Lucas, 537 F.2d 857, 860 n.5 (6th Cir. 1976)). Rather, to

 state a constitutional claim, a prisoner must show that his treatment was “so woefully

 inadequate as to amount to no treatment at all.” Alspaugh v. McConnell, 643 F.3d 162,

 169 (6th Cir. 2001); see also Terrance v. Northville Reg’l Psychiatric Hosp., 286 F.3d 834,

 843-44 (6th Cir. 2002).

        The Court finds that there are no allegations in the complaint that indicate that

 Defendants Dr. Ellis or Nurse Jessica were aware that Plaintiff had a medical need that

 they ignored. Instead, Plaintiff contends that he approached Nurse Jessica to “ask a

 question” and was prevented from doing so by Defendant Sgt. Blackburn [Doc. 2 p. 6].

 Additionally, the first mention of Defendant Dr. Ellis’ involvement in Plaintiff’s medical

 care does not occur until September 2020 [Id. at 7]. Plaintiff contends that Dr. Ellis ordered

 blood work for Plaintiff at least three times between September 1 and September 16, 2020,

 and that he diagnosed Plaintiff with Hepatitis B on September 15, 2020 [Id. at 7-8].

 Plaintiff filed the instant lawsuit the day after his latest blood draw on September 16, 2020

 [Id. at 10]. Accordingly, Plaintiff has not alleged that Defendant Dr. Ellis knew and

 disregarded a risk to him prior to September 2020, and there is no evidence before the

 Court that he has denied Plaintiff adequate medical care by failing to order Hepatitis


                                              12


Case 1:20-cv-00275-TAV-CHS Document 4 Filed 10/21/20 Page 12 of 14 PageID #: 38
 treatment the instant the diagnosis was made. Therefore, Plaintiff has not stated a claim

 against Defendants Jessica and Ellis, and they are entitled to be DISMISSED. See Frazier

 v. Michigan, 41 F. App’x 762, 764 (6th Cir. 2002) (providing that “a complaint must allege

 that the defendants were personally involved in the alleged deprivation of federal rights”

 to state a claim upon which relief may be granted).

        The Court finds, however, that Plaintiff’s complaint contains factual allegations

 against Defendants Jennings, Smith-Hill, Dunn, and Blackburn that state a plausible claim

 for the denial/delay of constitutionally adequate medical treatment, and it will allow this

 case to PROCEED as to that sole claim against these Defendants.

 III.   CONCLUSION

        For the reasons set forth above:

        1.     Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 1] is
               GRANTED;

        2.     Plaintiff is ASSESSED the civil filing fee of $350.00;

        3.     The custodian of Plaintiff’s inmate trust account is DIRECTED to submit
               the filing fee to the Clerk in the manner set for above;

        4.     The Clerk is DIRECTED to mail a copy of this memorandum and order to
               the custodian of inmate accounts at the institution where Plaintiff is now
               confined, to the Attorney General for the State of Tennessee, and to the
               Court’s financial deputy;

        5.     Plaintiff has failed to state a cognizable constitutional claim against Dr. Ellis
               or Nurse Jessica, and these Defendants are DISMISSED;

        6.     Plaintiff’s claim for the denial and/or delay of medical care is permitted to
               PROCEED against Allen Jennings, Brittany Smith-Hill, Carolyn Dunn, and
               Forrest Blackburn;

                                              13


Case 1:20-cv-00275-TAV-CHS Document 4 Filed 10/21/20 Page 13 of 14 PageID #: 39
       7.    The Clerk is hereby DIRECTED to send Plaintiff service packets (a blank
             summons and USM 285 form) for Defendants Jennings, Smith-Hill, Dunn,
             and Blackburn;

       8.    Plaintiff is ORDERED to complete the service packets and return them to
             the Clerk’s Office within twenty-one (21) days of entry of this memorandum
             and order. At that time, the summonses will be signed and sealed by the
             Clerk and forwarded to the U.S. Marshal for service pursuant to Fed. R. Civ.
             P. 4;

       9.    Plaintiff is NOTIFIED that failure to return the completed service packets
             within the time required will result in dismissal of this action for want of
             prosecution and/or failure to follow Court orders;

       10.   Defendants shall answer or otherwise respond to the complaint within
             twenty-one (21) days from the date of service. If any Defendant fails to
             timely respond to the complaint, any such failure may result in entry of
             judgment by default;

       11.   Plaintiff’s remaining claims are DISMISSED;

       12.   Plaintiff is ORDERED to immediately inform the Court and Defendants or
             their counsel of record of any address changes in writing. Pursuant to Local
             Rule 83.13, it is the duty of a pro se party to promptly notify the Clerk and
             the other parties to the proceedings of any change in his or her address, to
             monitor the progress of the case, and to prosecute or defend the action
             diligently. E.D. Tenn. L.R. 83.13. Failure to provide a correct address to
             this Court within fourteen (14) days of any change in address may result in
             the dismissal of this action.

       ENTER:


                                  s/ Thomas A. Varlan
                                  UNITED STATES DISTRICT JUDGE




                                           14


Case 1:20-cv-00275-TAV-CHS Document 4 Filed 10/21/20 Page 14 of 14 PageID #: 40
